 Case 21-03007-sgj Doc 20 Filed 06/03/21           Entered 06/03/21 16:06:14        Page 1 of 4



Jason M. Rudd
Texas State Bar No. 24028786
jason.rudd@wickphillips.com
Lauren K. Drawhorn
Texas State Bar No. 24074528
lauren.drawhorn@wickphillips.com
WICK PHILLIPS GOULD & MARTIN, LLP
3131 McKinney Avenue, Suite 500
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

COUNSEL FOR NEXPOINT REAL ESTATE
PARTNERS, LLC F/K/A HCRE PARTNERS, LLC

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
 In re:                                           §
                                                  §       Chapter 11
 HIGHLAND CAPITAL MANAGEMENT,                     §
 L.P.                                             §        Case No.: 19-34054-sgj11
                                                  §
          Debtor.                                 §
                                                  §
 HIGHLAND CAPITAL MANAGEMENT,                     §
 L.P.                                             §
                                                  §
          Plaintiff,                              §
                                                  §          Adv. Pro. No. 21-03007-sgj
 vs.                                              §
                                                  §
 HCRE PARTNERS, LLC (n/k/a                        §
 NEXPOINT REAL ESTATE PARTNERS,                   §
 LLC),                                            §
                                                  §
          Defendant.                              §

               DEFENDANT’S MOTION TO WITHDRAW THE REFERENCE


          Defendant NexPoint Real Estate Partners, LLC f/k/a HCRE Partners, LLC (“NREP” or

“Defendant”) files this Motion seeking to withdraw the reference of Highland Capital Management

L.P.’s (“Plaintiff” or “Debtor”) Complaint for (I) Breach of Contract and (II) Turnover of Property

of the Debtor’s Estate (the “Complaint”) from the United States Bankruptcy Court for the Northern

District of Texas (the “Bankruptcy Court”) to the United States District Court for the Northern


NREP’S MOTION TO WITHDRAW THE REFERENCE                                                 PAGE 1 OF 4
    Case 21-03007-sgj Doc 20 Filed 06/03/21                 Entered 06/03/21 16:06:14             Page 2 of 4




District of Texas (the “District Court”) under 28 U.S.C. §§ 157(d) and (e), Federal Rule of

Bankruptcy Procedure 5011 and Local Bankruptcy Rule 5011-1. 1 In support of its Motion,

Defendant respectfully states as follows:

        1.       This Adversary Proceeding was automatically referred to the Bankruptcy Court

under 28 U.S.C. § 157(a) and District Court Miscellaneous Order No. 33, Order of Reference of

Bankruptcy Cases and Proceedings Nunc Pro Tunc.

        2.       Under 28 U.S.C. § 157(d) and for the reasons set forth in the accompanying Brief

in Support of Defendant’s Motion to Withdraw the Reference, as supported by the Appendix in

Support of Defendant’s Motion to Withdraw the Reference, filed contemporaneously herewith and

incorporated by reference herein, Defendant respectfully requests that the District Court withdraw

from the Bankruptcy Court the reference (i.e. the referral) of the Adversary Proceeding, in which

case the Adversary Proceeding will continue as a Civil Action in the District Court.

        For these reasons, Defendant respectfully requests that the Court enter an order (i) granting

the Motion; (ii) withdrawing from the Bankruptcy Court the reference of this Adversary

Proceeding; and (iii) granting Defendant such other and further relief to which it may be entitled.




1
    This motion for withdrawal “shall be heard by a district judge;” however, under Local Bankruptcy Rule 5011-1(a),
the motion must be filed with the Clerk of the Bankruptcy Court. Fed. R. Bankr. P. 5011(a); L.B.R. 5011-1(a).
Accordingly, this motion is addressed to the District Court, but filed in the Bankruptcy Court.


NREP’S MOTION TO WITHDRAW THE REFERENCE                                                                PAGE 2 OF 4
 Case 21-03007-sgj Doc 20 Filed 06/03/21            Entered 06/03/21 16:06:14         Page 3 of 4




                                             Respectfully submitted,

                                              /s/ Lauren K. Drawhorn
                                              Jason M. Rudd
                                              Texas Bar No. 24028786
                                              Lauren K. Drawhorn
                                              Texas Bar No. 24074528
                                              WICK PHILLIPS GOULD & MARTIN, LLP
                                              3131 McKinney Avenue, Suite 500
                                              Dallas, Texas 75204
                                              Telephone: (214) 692-6200
                                              Fax: (214) 692-6255
                                              Email: jason.rudd@wickphillips.com
                                                      lauren.drawhorn@wickphillips.com

                                              COUNSEL FOR NEXPOINT REAL ESTATE
                                              PARTNERS, LLC F/K/A HCRE PARTNERS, LLC



                             CERTIFICATE OF CONFERENCE

        I hereby certify that on June 2-3, 2021, I conferred with counsel for the Plaintiff regarding
the relief requested herein. Counsel for Plaintiff indicated it is unopposed to the Motion to
Withdraw on the condition that the Bankruptcy Court include in its report and recommendation to
the District Court that the Bankruptcy Court will hear all pre-trial matters, including summary
judgment motions.


                                              /s/ Lauren K. Drawhorn
                                                  Lauren K. Drawhorn




NREP’S MOTION TO WITHDRAW THE REFERENCE                                                   PAGE 3 OF 4
 Case 21-03007-sgj Doc 20 Filed 06/03/21           Entered 06/03/21 16:06:14       Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2021, a true and correct copy of the foregoing pleading
was served via the Court’s CM/ECF system upon counsel for the Plaintiff and all other parties
requesting or consenting to such service in this adversary case.

 Jeffrey N. Pomerantz                              Melissa S. Hayward
 jpomerantz@pszjlaw.com                            MHayward@HaywardFirm.com
 John A. Morris                                    Zachery Z. Annable
 jmorris@pszjlaw.com                               ZAnnable@HaywardFirm.com
 Gregory V. Demo                                   HAYWARD PLLC
 gdemo@pszjlaw.com                                 10501 N. Central Expy, Ste. 106
 Hayley R. Winograd                                Dallas, Texas 75231
 hwinograd@pszjlaw.com                             Fax: (972) 755-7110
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, California 90067
 Facsimile: (310) 201-0760
Counsel for Highland Capital Management, L.P.


                                             /s/ Lauren K. Drawhorn
                                                 Lauren K. Drawhorn




NREP’S MOTION TO WITHDRAW THE REFERENCE                                                PAGE 4 OF 4
